Affirmed as Modified; Opinion Filed June 27, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01639-CR

                          MICHAEL SHAWN CHAFFIN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 2-12-216

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Lang

       Michael Shawn Chaffin waived a jury, pleaded guilty to burglary of a habitation, and

pleaded true to one enhancement paragraph. See TEX. PENAL CODE ANN. § 30.02(a) (West

2011). The trial court assessed punishment at fifty years’ imprisonment and a $10,000 fine. On

appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel
Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of his right

to file a pro se response, but he did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note that appellant’s name is misspelled in the trial

court’s nunc pro tunc judgment. Thus, we modify the nunc pro tunc judgment to correct the

spelling of appellant’s name to Michael Shawn Chaffin. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.─Dallas 1991, pet. ref’d). As modified, we affirm the trial court’s judgment.




                                                        Douglas S. Lang
                                                        DOUGLAS S. LANG
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121639F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                        JUDGMENT


MICHAEL SHAWN CHAFFIN,                           Appeal from the 382nd Judicial District
Appellant                                        Court of Rockwall County, Texas
                                                 (Tr.Ct.No. 2-12-216).
No. 05-12-01639-CR       V.                      Opinion delivered by Justice Lang, Justices
                                                 Myers and Evans participating.
THE STATE OF TEXAS, Appellee



        Based on the Court’s opinion of this date, we MODIFY the nunc pro tunc judgment to
correct the spelling of appellant’s name to Michael Shawn Chaffin.

      As modified, we AFFIRM the nunc pro tunc judgment.



      Judgment entered June 27, 2013.




                                                        Douglas S. Lang
                                                        DOUGLAS S. LANG
                                                        JUSTICE




                                           -3-